Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 15-20 are directed to “computer storage medium”. Specification provides the following information: [0044] “various aspects described herein may be embodied as a system, a device, a method or a computer program product (e.g., a non-transitory computer-readable medium having computer executable instruction for performing the noted operations or steps). Accordingly, those aspects may take the form of an entirely hardware embodiment, an entirely software embodiment, or an embodiment combining software and hardware aspects.”
According to MPEP 2111, the examiner is obliged to give terms and/or phrases their broadest reasonable interpretation unless applicant has provided some indication of a new definition, in which the recited "storage medium" will reasonably interpret as any type of media including signals. Thus, claims 15-20 are directed to a non-statutory subject matter. Examiner recommends amending the claim to “non-transitory computer storage medium…”

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 6-9, 11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi (Pat. No. US 10,007,509) in view of Cameron (Pub. No. US 2021/0337014) in view of Vaddi (Pub. No. US 2020/0409680) in view of Ali (Pub. No. US 2019/0220285).
Claim 1, Qureshi teaches “a method for updating a container platform having a host operating system ([Fig. 1] 106) and a container engine, comprising: implementing an active version and a passive version of the container platform, wherein the active version actively runs on a computing infrastructure ([Fig. 1] active and update container) and the passive version is maintained in a storage area ([Col. 14, Lines 36-50] maintained in memory); loading an updater container from a container registry containing updates to the container platform into the container engine ([Col. 6, Lines 62-67] The operating system 106 may be any operating system suitable for running within the mobile device 108 and that provide isolation technology that enable containerization schemes to isolate virtualization instances, such as containers or software functions described in greater detail below, from other processes running under the operating system 106. [Col. 14, Lines 36-50] The agent may then initialize an update container 604. Initializing the update container may include providing an image of the container and included application to the operating system for execution. In addition, the agent may determine a priority level associated with the update container as described above. The agent may then cause the update container to execute the software update within the update container 606. The software update may include a variety of operations, such as loading executable code into memory of the mobile device or modifying or altering executable code previously loaded into memory (i.e. container registry) of the mobile device. The container or other application may execute the update. For example, the container may be initialized with an application configured to execute the update received by the container.); and running the updater container in the container engine (Examiner notes as evidence by Cameron, Docker engine runs containers), including:  writing update data to the passive version ([Col. 10, Lines 25-30] During the handover (e.g., while the agent is causing the update container 312 to become the active user session), the agent 322 may forward and/or copy all requests to the active container 314 to the update container 312 so that no requests or operations are lost during the handover.),  installing the passive version as a new active version ([Col 4, Lines 53-56] For example, the active container 114 may have priority access to the active resources 130 prior to the handover and the update container 112 may have priority access to the active resources 130 after the handover.)”.
Qureshi may not explicitly teach mapping.
Vaddi teaches “mapping the passive version from the storage area to the updater container ([Fig. 2] repository comprising version mapped to container 204 as update container)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Vaddi with the teachings of Qureshi, Cameron in order to provide a system that teaches updating software. The motivation for applying Vaddi teaching with Qureshi, Cameron teaching is to provide a system that allows for locating of software updates. Qureshi, Cameron, Vaddi are analogous art directed towards software updating. Together Qureshi, Cameron, Vaddi teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Vaddi with the teachings of Qureshi, Cameron by known methods and gained expected results. 
However, the combination may not explicitly teach rebooting.
Ali teaches rebooting the host operating system ([0014] The present disclosure provides examples of an automation tool set which may be utilized for implementing maintenance actions in various forms of computing systems. Such maintenance actions may include, but are not limited to, performing reboots or restarts of computing systems and associated software after software updates have been installed; verifying the configuration or operational state of an operating system, virtual machine,)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Ali with the teachings of Qureshi, Cameron, Vaddi in order to provide a system that teaches updating software. The motivation for applying Ali teaching with Qureshi, Cameron, Vaddi teaching is to provide a system that allows for completing of software updates. Qureshi, Cameron, Vaddi, Ali are analogous art directed towards software updating. Together Qureshi, Cameron, Vaddi, Ali teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Ali with the teachings of Qureshi, Cameron, Vaddi by known methods and gained expected results. 
Claim 2, the combination teaches the claim wherein Ali teaches “The method of claim 1, wherein, in response to the rebooting, the new active version is launched to actively run on the computing infrastructure ([0014] The present disclosure provides examples of an automation tool set which may be utilized for implementing maintenance actions in various forms of computing systems. Such maintenance actions may include, but are not limited to, performing reboots or restarts of computing systems and associated software after software updates have been installed; verifying the configuration or operational state of an operating system, virtual machine, [0016] the administrator and any responsible application teams must validate success of the patch after the server reboot, such as to validate that services are operating in an expected state.)”.
Rational to claim 1 is applied here.
Claim 4, the combination teaches the claim, wherein Vaddi teaches “the method of claim 2, further including creating a new passive version from one of a prior active version of the container platform or a new active version of the container platform ([Fig. 2] repository comprising version mapped to container 204 as update container)”.
Rational to claim 1 is applied here.
Claim 6, the combination teaches the claim, wherein Qureshi teaches “the method of claim 1, wherein loading the updater container occurs in response to an administrator instructing the container platform to install a new version of the container platform via a management container ([Col. 8, Lines 53-67] The active container 314 may be the container currently being utilized by the user of the mobile device 308. For example, the active container 314 may include an operating system such as Android® or iOS® which is configured to present the user with an interface for executing various applications and performing various operations, such as lacing phone calls or accessing a website. The active container 314 may include applications and/or other software that the user is currently interacting with or has interacted with in the past. In yet other embodiments, the active container 314 is a container with a version of an application, operating system, or other software that is to be updated and/or tested. In order to reduce the impact of this on the user, the operation involved in performing the update and/or test may be performed in the update container 312.).
Claim 7, the combination teaches the claim, wherein Vaddi teaches “the method of claim 1, wherein at least one prior version of the container platform is saved as a backup version ([Fig. 2] repository comprising version mapped to container 204 as update container)”.
Rational to claim 1 is applied here.
Claim 8, “a container-based system, comprising: a memory; and a processor configured to update a container platform having a host operating system and a container engine according to a method that includes: implementing an active version and a passive version of the container platform, wherein the active version actively runs on a computing infrastructure and the passive version is maintained in a storage area; loading an updater container from a container registry containing updates to the container platform into the container engine; and running the updater container in the container engine, including: mapping the passive version from the storage area to the updater container,  writing update data to the passive version, installing the passive version as a new active version, and rebooting the host operating system” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 9, “the container-based system of claim 8, wherein, in response to the rebooting, launching the new active version to actively run on the computing infrastructure” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 11, “the container-based system of claim 9, wherein the method further includes creating one of a new passive version from a prior active version of the container platform or the new active version of the container platform” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 13, “the container-based system of claim 8, wherein loading the updater container occurs in response to an administrator instructing the container platform to install a new version of the container platform via a management container” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 14, “the container-based system of claim 8, wherein at least one prior version of the container platform is saved as a backup version” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 15, “an updater container stored on computer storage medium, which when run by a container platform that includes a container engine and host operating system, performs a method that comprises: mapping a passive version of the container platform to the updater container; writing update data to the passive version of the container platform; installing the passive version as a new active version of the container platform; and rebooting the host operating system to cause the new active version of the container platform to run” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 16, “the updater container of claim 15, wherein the method further includes creating a new passive version from at least one of a prior active version and the new active version” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 17, “the updater container of claim 15, wherein the new active version includes an updated container engine and an updated host operating system” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 18, the combination teaches the claim wherein Vaddi teaches “the updater container of claim 15, wherein the method further includes saving at least one prior version of the container platform as a backup version ([Fig. 2] repository comprising version mapped to container 204 as update container)”.
Rational to claim 1 is applied here.
Claim 19, the combination teaches the claim wherein Vaddi teaches “the updater container of claim 15, wherein installing the passive version as the new active version of the container platform includes providing a configuration file having a reference to a volume containing the new active version ([0034] During the running of the container 204, and during running of the application 202 in the container 204, the script 106 may also be executed. On execution of the script 106, the system 100 may retrieve the second version 226 from the code repository 228. To facilitate retrieval from the code repository 228, the script 106 may specify location of the code repository 228. The location may include, for example, an Internet Protocol (IP) address of the repository node 220. Instead of the second version 226, the system 100 may retrieve the revisions made to the first version 224 by the developer to arrive at the second version 226. The revisions made to the first version 224 to arrive at the second version 226 may be referred to as application code changes. In an example, the script 106 may specify whether to retrieve the second version 226 or the application code changes.)”.
Rational to claim 1 is applied here.
Claim 20, “the update container of claim 19, wherein installing the passive version as the new active” is similar to claim 1 and therefore rejected with the same references and citations.
Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi in view of Cameron in view of Vaddi in view of Ali in further view of Veereshwara (Pub. No. US. 2017/0090897)
Claim 3, the combination may not explicitly teach the limitation.
Veereshwara teaches “the method of claim 2, wherein, in response to the rebooting, the new active version is launched by a hypervisor ([0040] As shown in FIG. 4, the host OS 40 initiates the process with VMM 42. The VMM 42 may interact with code block (not shown) to setup a directory hierarchy and perform other activities (e.g., set up groups, rules, etc.). The VMM 42 may, for example, setup a file system for the primary supervisor instance, unpack system software and local system KLMs from a system image, run host initialization for the container, including installing the KLMs, and boot up the primary container for the supervisor. The local system KLM/init scripts may be organized as a separate package, with these KLMs installed in the host before spawning of the supervisor container. After the VMM 42 spawns the active container 46, the container is created by the VRT API 44. The KLMs are installed and a container template may be dynamically generated so that device numbers are exposed to the container.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Veereshwara with the teachings of Qureshi, Cameron, Vaddi, Ali in order to provide a system that teaches updating software. The motivation for applying Veereshwara teaching with Qureshi, Cameron, Vaddi, Ali teaching is to provide a system that allows for completing of software updates. Qureshi, Cameron, Vaddi, Ali, Veereshwara  are analogous art directed towards software updating. Together Qureshi, Cameron, Vaddi, Ali, Veereshwara teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Veereshwara with the teachings of Qureshi, Cameron, Vaddi, Ali by known methods and gained expected results. 
Claim 10, “the container-based system of claim 9, wherein, in response to the rebooting, the new active version is launched by a hypervisor” is similar to claim 3 and therefore rejected with the same references and citations.
Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi in view of Cameron in view of Vaddi in view of Ali in further view of Abrams (Pub. No. US. 2018/0088926)
Claim 5, the combination may not explicitly teach the limitation.
Abrams teaches “the method of claim 2, wherein the new active version includes an updated container engine and an updated host operating system ([0036] For example, frequently there are new Docker images for CentOS (a Linux distribution) that contain the latest operating system patches and updates. Although very little may change between each version, a developer must download each version separately and completely if the changes are not stored in separate layers.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Abrams with the teachings of Qureshi, Cameron, Vaddi, Ali in order to provide a system that teaches updating software. The motivation for applying Abrams teaching with Qureshi, Cameron, Vaddi, Ali teaching is to provide a system that allows for completing of software updates. Qureshi, Cameron, Vaddi, Ali, Abrams are analogous art directed towards software updating. Together Qureshi, Cameron, Vaddi, Ali, Abrams teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Abrams with the teachings of Qureshi, Cameron, Vaddi, Ali by known methods and gained expected results. 
Claim 12, “the container-based system of claim 9, wherein the new active version includes an updated container engine and an updated host operating system” is similar to claim 5 and therefore rejected with the same references and citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199